Citation Nr: 0119568	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  99-16 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 30, 1992, 
for a grant of service connection for loss of use of the left 
foot.

(The issue of whether an October 1981 decision of the Board, 
which denied entitlement to a rating in excess of 30 percent 
for muscle loss involving Muscle Group XII of the left leg, 
with conversion reaction and scarring, should be revised or 
reversed on the grounds of clear and unmistakable error, has 
been raised by a motion, and will be the subject of a 
separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1958, and from February 1959 to March 1965.

With regard to the veteran's left lower extremity, service 
connection has been in effect since April 1972, the date of 
his original compensation claim, for the residuals of an 
inservice injury to his left leg, involving tissue loss 
affecting Muscle Group XII.  In a June 1992 decision, the 
Board denied entitlement to service connection for the 
residuals of a left ankle and left foot injury.  The veteran 
subsequently filed an appeal of that decision with the United 
States Court of Appeals for Veterans Claims (Court) (then 
known as the Court of Veterans Appeals).  In May 1993, the 
Court issued an order in which it dismissed the veteran's 
appeal.

In a statement dated June 30, 1992, the veteran filed to 
reopen his claim of entitlement to service connection for a 
foot injury, claimed as secondary to his service-connected 
left leg injury with muscle loss in Muscle Group XII.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the veteran service connection for loss of use 
of the left foot.  The RO then evaluated the service-
connected loss of use of the left foot with his previously 
service-connected disability of the left lower extremity, and 
assigned an overall disability rating of 40 percent, 
effective February 9, 1993.  In addition, the RO granted 
entitlement to special monthly compensation based upon the 
loss of use of the left foot.  The veteran subsequently 
perfected a timely appeal regarding the effective date 
assigned for the grant of service connection for loss of use 
of the left foot.  

During the course of this appeal, the Decision Review Officer 
at the RO granted an earlier effective date, June 30, 1992, 
for the grant of benefits for loss of use of the left foot.  
It is that date which is now in issue.

FINDINGS OF FACT

1.  The veteran initially filed a claim of entitlement to 
service connection for disability of the left ankle and foot, 
as secondary to service-connected muscle loss in Muscle Group 
XII of the left leg, in October 1985; this claim was 
ultimately denied by the Board in a June 8, 1992, decision.

2.  The veteran filed a subsequent claim for service 
connection for disability of the left ankle and foot, as 
secondary to service-connected muscle loss in Muscle Group 
XII of the left leg, which was ultimately granted; the date 
of receipt of that claim, June 30, 1992, is the date from 
which service connection has been made effective.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than June 30, 1992, for service connection for loss of use of 
the left foot have not been met.  38 U.S.C.A. § 5110(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that, in 1955, he 
sustained a rope abrasion over the lateral aspect of his left 
leg.  In January 1965, he underwent a fasciotomy of the 
anterior compartment of the lower left leg and a biopsy of 
muscle tissue.  The treating physician noted a diagnosis of 
hernia of the left anterior tibialis muscle.



During a VA examination conducted in June 1972, the veteran 
reported experiencing a dull aching pain on the medial aspect 
of his left leg.  X-rays revealed a very slight cortical 
thickening at the mid and low shaft of the tibia.  The VA 
examiner found no limitation of motion in either ankle.  The 
VA examiner noted a diagnosis of status postoperative 
fasciotomy of the lateral aspect of the left lower leg with 
residual fibrosis.

In a July 1972 rating decision, the RO granted service 
connection for muscle loss and scarring of the left leg, and 
assigned a 10 percent evaluation using the criteria of 
Diagnostic Code (DC) 5312.  The record reflects that, in a 
series of subsequent rating decisions, the veteran's service-
connected impairment of Muscle Group XII of the left leg was 
increased to 30 percent disabling, which is the maximum 
disability rating available under DC 5312.  In addition, in 
an August 1972 rating decision, the RO assigned a separate 
disability rating of 10 percent for painful scarring in the 
left leg. 

In October 1985, the veteran filed a claim of entitlement to 
service connection for a fracture of the left ankle.  He 
reported that he had recently sustained a fracture of the 
left ankle during a fall.  He asserted that the fall was due 
to a brace he was wearing on his left leg for treatment of 
his service-connected muscle loss of the Muscle Group XII of 
the left leg. 

In a January 1986 rating decision, the RO denied entitlement 
to service connection for a fracture of the left ankle, 
claimed as secondary to service-connected muscle loss of the 
Muscle Group XII of the left leg.  The veteran subsequently 
perfected a timely appeal regarding that decision.

In an April 1989 decision, the Board denied claims of 
entitlement to service connection for a back disorder, a 
right ankle disability, a disability manifested by numbness 
of the right leg, and headaches.  The Board also denied 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  
Thereafter, in a statement submitted to the Board in May 
1989, the veteran's representative asserted that the Board 
had failed, in its April 1989 decision, to address the 
veteran's appeal as to the issue of entitlement to service 
connection for a left ankle and left foot condition.

The RO subsequently issued Supplemental Statements of the 
Case (SSOCs) in January 1990 and March 1990, in which it 
continued to deny the veteran's claim of entitlement to 
service connection for a left foot and left ankle disorder.  
The veteran presented testimony regarding this issue at a 
personal hearing held at the RO in June 1990.

In February 1991, the Board remanded the veteran's claim of 
entitlement to service connection for the residuals of a left 
ankle and foot injury for additional development.  An SSOC 
was issued in September 1991, in which the RO continued to 
deny the veteran's claim.  The veteran's claims folder was 
subsequently returned to the Board.  

In a decision issued on June 8, 1992, the Board denied the 
veteran's claim of entitlement to service connection for the 
residuals of a left ankle and left foot injury.  In the 
decision, the Board determined that the veteran did not have 
any residuals of a left foot and ankle injury, which were 
proximately due to his service-connected left leg disability.  
The veteran subsequently filed an appeal of that decision 
with the U.S. Court of Appeals for Veterans Claims.  In a May 
1993 order, the Court dismissed the case for lack of 
jurisdiction, due to untimely filing of the appeal to the 
Court.

In a statement dated June 30, 1992, the veteran's 
representative indicated that he wished to reopen his claim 
of entitlement to service connection for a foot injury due to 
his service-connected left leg disorder.  

In a rating decision issued in September 1992, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim.  The veteran 
subsequently submitted additional statements and evidence in 
support of his claim, and, in an October 1993 rating 
decision, the RO continued to find that he had not submitted 
new and material evidence sufficient to reopen his claim for 
a left foot and ankle condition.  He subsequent perfected a 
timely appeal regarding the issue.

In the October 1998 rating decision, the RO granted 
entitlement to service connection for loss of use of the left 
foot, claimed as secondary to service-connected muscle loss 
of Muscle Group XII.  The RO then evaluated the veteran's 
service-connected loss of use of the left foot with his 
service-connected muscle loss of Muscle Group XII and 
associated disabilities, and assigned a combined disability 
rating of 40 percent, effective February 9, 1993.  The RO 
also granted entitlement to special monthly compensation 
(SMC), under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a), 
based upon loss of use of the left foot, effective from the 
same date.

The veteran submitted a signed statement in December 1998, in 
which he expressed disagreement with the effective date 
assigned for the grant of service connection for loss of use 
of the left foot.  He asserted that the grant of service 
connection for loss of use of his left foot should be 
effective from March 1974.

In a Statement of the Case issued by the Decision Review 
Officer in April 1999, the RO granted an earlier effective 
date of June 30, 1992, for the grant of service connection 
for loss of use of the left foot.  The RO concluded that June 
30, 1992, was the appropriate effective date for the grant of 
service connection, because this was the date of the document 
by which the veteran filed to reopen his previously denied 
claim of entitlement to service connection for a left foot 
and ankle disorder.

The RO further concluded that an effective date prior to June 
30, 1992, was not warranted, because the veteran's service 
connection claim had been previously denied in the Board's 
June 8, 1992, decision.  The earlier effective date of June 
30, 1992, was also granted for the SMC award for loss of use.  
Thereafter, the veteran continued to express disagreement 
with the effective date assigned.

Analysis

Preliminary Matter

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that, upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the veteran was advised, by virtue of 
the Statement of the Case issued during the pendency of this 
appeal, of what the evidence must show in order to 
substantiate his claim for an earlier effective date.   
Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. § 5103).  

Furthermore, the Board finds that there is ample evidence of 
record on which to decide the claim.  Neither the veteran nor 
his representative has alluded to any additional records that 
have not been obtained and which would be pertinent to the 
present claim.  Therefore the Board finds that all facts that 
are relevant to this issue have been properly developed and 
that no further action is required in order to comply with 
VA's duty to assist.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

Because the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation, the Board 
has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising his as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Discussion

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2000).  The effective date of an award of 
service connection based upon a claim reopened after final 
disallowance will be the date of receipt of the reopened 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. §§ 5110(a); 38 C.F.R. § 3.400; see Lapier v. 
Brown, 5 Vet. App. 215, 216-217 (1993) ("an award granted on 
a reopened claim may not be made effective prior to the date 
of receipt of the reopened claim")

Having reviewed the complete record in this case, and for the 
reasons and bases set forth below, the Board finds that the 
effective date of June 30, 1992, is the earliest effective 
date assignable for a grant of service connection, to include 
special monthly compensation, for loss of use of the left 
foot.

The veteran's claim of entitlement to service connection for 
the residuals of a left ankle and foot injury, claimed as 
secondary to service-connected muscle loss of Muscle Group 
XII, was previously disallowed by the Board in a decision 
dated on June 8, 1992.  Although the veteran attempted to 
appeal that decision, the Court dismissed his appeal.  
Therefore, the Board's decision was final, and the veteran's 
claim for a left ankle and foot disorder became subject to 
reopening only upon the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  See VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A(f)) 
(retaining the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted).

In this case, the veteran filed to reopen his claim for a 
left foot and ankle disorder almost immediately after the 
Board's June 1992 decision.  The Board decision was issued on 
June 8, 1992, and the veteran's claim to reopen was dated 
June 30, 1992.  Thus, the assignment of an effective date of 
June 30, 1992, is entirely consistent with the controlling 
statute and regulation set out above, which provide that, 
after a claim has been reopened, any right to benefits 
ultimately established shall not commence earlier than the 
date of the new claim.  38 U.S.C.A. §§ 5110(a); 38 C.F.R. 
§ 3.400; see Lapier, supra. 

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for loss of use of the left foot, to 
include an award of special monthly compensation, any earlier 
than that which has been currently assigned, i.e., June 30, 
1992.

Additional Matters

The Board has examined the record in order to determine 
whether there is any indication that the veteran has intended 
to file a motion for revision of the Board's June 1992 
decision based upon clear and unmistakable error (CUE).  The 
Board has been unable to identify any such motion.  See 
38 C.F.R. § 20.1404 (2000), which sets forth specific 
pleading requirements which must be complied with when filing 
a motion for revision of a Board decision based upon CUE.

As alluded to above, the veteran's accredited representative, 
acting on behalf of the veteran, has recently filed a motion 
for revision of an October 1981 Board decision, which denied 
entitlement to a rating in excess of 30 percent for muscle 
loss involving Muscle Group XII of the left leg, with 
conversion reaction and scarring, which motion is based upon 
allegation of clear and unmistakable error.  That CUE motion 
will be addressed in a separate Board decision.


ORDER

An effective date prior to June 30, 1992, for the award of 
service connection for loss of use of the left foot is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

